Montgomery, J.
This is a bill filed to set aside a levy and sale of two lots in the village of Frankfort, which are claimed to constitute a part of complainants’ homestead. Complainant Lorenzo Averill owned and occupied lots 1, 2, and 3 of block 13. The lots are all in one inclosure; the house being on lot 2, and the barn and chicken coop on lot 3. Complainants occupied the premises when the levy was made. The value of lot 2 was probably not in excess of $1,400.
The single question is whether the lots should have been treated as one by the sheriff, and proceedings taken under sections 10364-10366, 3 Comp. Laws. We think this was complainants’ right. Geiges v. Greiner, 68 Mich. 153; King v. Welborn, 83 Mich. 195 (9 L. R. A. 803); Lamont v. Le Fevre, 96 Mich. 175.
The decree is reversed, and a decree will be entered in this court for complainants, with costs of both courts.
McAlvay, Blair, Ostrander, and Hooker, JJ., concurred.